Citation Nr: 1209790	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-21 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for PTSD, evaluated as 50 percent disabling prior to August 1, 2008, and as 70 percent disabling from August 1, 2008.


REPRESENTATION

Appellant represented by:	David Bander, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.  

In November 2008, the Veteran testified before a Decision Review Officer (DRO) in Boston, Massachusetts.  A transcript of that hearing is of record.

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This claim was previously before the Board in December 2010.  The Veteran appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2011, the Court vacated the Board's decision that denied entitlement to an increased rating for PTSD in excess of 50 percent prior to August 1, 2008 and in excess of 70 percent from August 1, 2008 and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office (RO).  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in January 2011 and February 2012, the Veteran's attorney contended that the Veteran is unemployable due to his PTSD and is awaiting a VA examination.  (In its December 2010 decision, the Board had remanded the Veteran's claim for total rating for compensation purposes based on individual unemployability (TDIU) for a VA examination.)  The Board finds that the VA examination report may be useful in adjudicating the present increased rating for PTSD claim.  

At the November 2010 Board hearing, the Veteran testified that he is in receipt of Social Security Administration (SSA) benefits for what he believed was PTSD.  The claims file contains SSA records submitted by the Veteran's attorney.  In February 2012 correspondence from the Veteran's attorney, the attorney noted that a "copy of the entire SSA file on disc can be provided upon request."  As the Court vacated the Board's December 2010 decision, in part, due to the need for complete SSA records, the Board finds that it would be useful for the SSA computer disc of records to be associated with the claims file.  (In its December 2010 remand, the Board directed that complete SSA records be obtained on the issue of entitlement to TDIU; the RO may have already requested them.)


Accordingly, the case is REMANDED for the following action:

1.  If a complete copy of the Veteran's Social Security Administration (SSA) records has not yet been obtained pursuant to the Board's December 2010 remand, contact the SSA and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  Associate all such records with the claims file.

2.  Associate the report of examination for TDIU purposes (an examination which the Board had directed to be performed in the Board December 2010 remand) with the claims file.  If the Veteran has not yet had a general medical examination to determine whether his service connected disabilities render him unemployable, the Veteran should be scheduled for such, and the subsequent clinical report should be associated with the claims file.  

3.  Thereafter, readjudicate the issue on appeal, with consideration of all evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his attorney an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



